Citation Nr: 0417871	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain superimposed on congenital anomalies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel  






INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied an 
evaluation in excess of 20 percent for the veteran's service-
connected lumbosacral strain superimposed on congenital 
anomalies.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran claims he is entitled to an evaluation in excess 
of 20 percent for his service-connected lumbosacral strain 
superimposed on congenital anomalies.  Unfortunately, the 
Board finds that additional development is required before it 
can adjudicate this claim.  

The Board notes that VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising the regulatory 
criteria for rating disabilities of the spine, which affect 
ratings for lumbosacral strain.  The revised rating criteria 
became effective September 26, 2003.  68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  The new criteria include a revision 
of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine, which reflect normal ranges 
of motion of the thoracolumbar spine.  68 Fed. Reg. 51,458 
(Aug. 27, 2003).  

To date, the veteran has not been notified of these new 
criteria and they have not been considered by the RO in 
evaluating his back disability.  A remand is therefore 
required to notify the veteran of the new criteria and to 
afford the RO the opportunity to adjudicate his claim under 
the new criteria.  The veteran should also be scheduled for 
an appropriate VA examination to determine the nature and 
severity of his service-connected back disability, to include 
any orthopedic and neurological manifestations, so that the 
RO may evaluated this disability under the revised rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A. § 5103A.  
The examination must include findings with respect to range 
of motion of the lumbosacral spine, including functional loss 
due to pain, weakened movement, excess fatigability, 
incoordination, pain on movement, and limitation of motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should advise the veteran and 
his representative of the rating criteria 
under which his back disability will be 
rated and be given an opportunity to 
submit additional evidence or argument in 
support of his claim.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

2.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
veteran's service-connected lumbosacral 
strain superimposed on congenital 
anomalies, including any orthopedic and 
neurological symptoms.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected lumbosacral strain 
superimposed on congenital anomalies, to 
include whether there is related 
neurological pathology.  

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  The 
examiner should describe the extent of 
any incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the lumbar spine should also 
be identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
of flexion, 0 to 30 degrees of extension, 
0 to 30 degrees of left and right lateral 
flexion, and 0 to 30 degrees of left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

The examiner should identify the presence 
of muscle spasm on extreme forward 
bending, loss of lateral spine motion in 
a standing position, listing of the whole 
spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of joint 
spaces.

If intervertebral disc syndrome is 
identified as part of the service-
connected back disability, the examiner 
should note the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

3.  The RO should review the examination 
report to ensure that it is in compliance 
with this remand.  The RO should then 
review the veteran's claim of entitlement 
to an evaluation in excess of 20 percent 
for lumbosacral strain superimposed on 
congenital anomalies.  In doing so, the 
RO should consider the amendments to VA's 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4, effective September 26, 
2003. 68 Fed. Reg. 51,454- 51,458 (Aug. 
27, 2003) as well as the rating criteria 
in effect prior to the change.  If the 
examination shows evidence that the 
service-connected disability involves 
intervertebral disc syndrome, the RO 
should also consider whether a higher 
evaluation is appropriate under 
Diagnostic Codes 5293 and 5243.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  
The RO should also consider whether a 
higher evaluation is appropriate under 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

4.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and should be given the 
opportunity to respond.  The SSOC should 
also provide citation to the amendments 
to the pertinent spine regulations, as 
well as 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




